SAYRE, J.
On appellant’s settlement of his administration of the estate of his brother, M. W. Hare, deceased, the probate court rendered a decree against him for a sum certain in favor of his mother, the appellee. Afterwards appellant moved the court to enter satisfaction of the judgment producing to the court a paper writing purporting to be a receipt by appellee of her entire interest in the estate of her deceased son. This receipt, if executed at all, was executed a short while after the settlement, appellant’s theory being that it evidenced the complete execution of an agreement, entered into shortly after the death of M. W. Hare, by which he would take care of appellee during her life on consideration that she would give him her interest in the estate together with “any other property that she might have.” He offered testimony tending to show that after the receipt had been executed his mother left his roof without any fault on his part. Appellee, on the other hand, denied that she had executed the receipt, and the two witnesses whose names appeared upon the receipt as attesting its execution, denied any knowledge of it. She also adduced testimony, to some of which appellant reserved exceptions, going to show that she left the shelter of appellant’s home because she was not properly treated there. The court allowed appellant a credit on the judgment or decree against him, presumably for the value of the care he had given his mother during her stay, possibly also for some payments of money appellant testified he had made to her, though she denied that she had received a cent from the es-tat of her deceasd son; but the court refused to enter satisfaction in full. Hence this appeal
(1,2) Without regard to the errors alleged in the admission of testimony — though the rulings as to that were probably correct — the judgment on the motion was correct, so far at least as it went against appellant, by which we mean that the alleged errors did not affect other proper considerations upon which the judgment must be justified. Assuming that the parties dealt *43with each other on terms of equality, the receipt, though executed by appellee as the court found, was nothing but a receipt and was open to explanation or contradiction; the burden of proof resting upon appellee. — Eufaula National Bank v. Passmore, 102 Ala. 370, 14 South. 683.
(3) This receipt did not witness an accord and satisfaction, nor any compromise • of appellee’s right to support during her life or of the judgment in her favor. It is not pretended that any valuable consideration, benefit, or possibility of benefit, passed at the time to appellee for the receipt. — Abercrombie v. Goode, 187 Ala. 310, 65 South. 810. It was just a plain receipt, if anything, intended to bear witness to the fact that appellee had already, in one way or another, received her entire interest in the estate of her deceased son. That she had not been supported during her life is clear, nor is it of any consequence whether she afterwards left appellant’s house for her fault or his, though the parties seemed to lay some stress on this point; for she had not then left in any wise. If it was intended to bear witness to the payment of money, that was a matter not touched by the testimony to which exceptions were reserved, and it is perfectly clear that no payment had been made on the judgment. If payments on account of her interest in the estate had been made prior to the judgment, no reason appears why credits were not asked on the settlement had by the court, and the court might well have found, anyhow, that no such payments had ever been made; in fact, we think any other finding would have been against the weight of the evidence.
The ruling on the motion might be justified on other grounds; but, without dwelling too long upon the case, we state our conclusion, on the considerations mentioned, that there was no error against appellant.
Affirmed.
Anderson, C. J., and McClellan and Gardner, JJ., concur.